DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 April 2020, 14 August 2020 and 16 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 6A and 7A:  Sectional designations should be noted with Arabic or Roman numerals.  See 37 C.F.R. 1.84(h)(3).


   Figures 6A-9C, 11-13, and 15-17:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  See 37 C.F.R. 1.84(l).
      Drawing lines, reference numerals and reference lines are blurry as they have a dot matrix background, which distorts the view.
      Extraneous lines that do not appear to represent the information being graphed appear within the graph shown as Figure 11.


   Figures 1B-9C, 11, 14-16 and 20:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).

   
   Figures 1A and 10:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
         Reference boxes (130-33), as shown in Figure 1A, should also be labeled
-- Detectors --.
         Reference box (240), as shown in Figure 1A, should also be labeled
-- Controller --.
          Reference box (506), as shown in Figure 10, should also be labeled
-- NDIR Detector -- or something similar.

 See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 251 -- does not appear within Figure 3 as suggested by the disclosure in paragraph [0059], line 8. 
  Reference numeral -- 207 -- does not appear within Figure 5 as suggested by the disclosure in paragraph [0063], line 17.
 


 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "254", as shown in Figure 2, does not appear within the written specification.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “356” has been used to designate both a "heating wire", as  shown in Figure 7A and "sample outlet port", as shown in Figures 7B and 8.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0018], line 2:  Sectional designation "A-A" should be noted with Arabic or Roman numerals.
   Paragraph [0019], line 2:  Sectional designation "B-B" should be noted with Arabic or Roman numerals.
   Paragraph [0037], line 9:  Reference numeral "103" should be corrected to read -- 105 --.
   Paragraph [0045], line 2:  The terms "Helium" and "Nitrogen" should be corrected to read -- helium -- and -- nitrogen --, respectively, as these terms are not proper nouns.
   Paragraph [0045], line 5:  The article "a" should be corrected to read -- the -- as the heated interface line has been previously mentioned (paragraph [0042]).
   Paragraph [0045], line 6:  Reference numeral "120" should be corrected to read
-- 130 --.  
   Paragraph [0045], line 23:  The first "period" after the term "such" should be deleted.   
   Paragraph [0046], line 2:  The term "from" should be corrected to read
-- through valve -- as numeral 112 represents a valve not a location.  
   Paragraph [0049], line 6:  The abbreviation "CDT" should be corrected to read
-- CTD --.  
   Paragraph [0049], line 10:  Reference numeral -- 102 -- should be inserted after the term "tube".
   Paragraph [0050], line 7:  The term -- step -- should be inserted prior to reference numeral "152".
   Paragraph [0050], line 12:  The term -- step -- should be inserted prior to reference numeral "154".
   Paragraph [0050], line 20:  The term -- step -- should be inserted prior to reference numeral "156".
   Paragraph [0050], line 23:  Reference numeral "102" should be corrected to read -- 104 --.  
   Paragraph [0051], line 2:  The term -- step -- should be inserted prior to reference numeral "158".
   Paragraph [0051], line 6:  The term -- step -- should be inserted prior to reference numeral "160".
   Paragraph [0051], line 8:  The term -- step -- should be inserted prior to reference numeral "162".
   Paragraph [0051], line 16:  The term -- step -- should be inserted prior to reference numeral "164".
   Paragraph [0051], line 28:  The term -- step -- should be inserted prior to reference numeral "166".
   Paragraph [0051], line 31:  The term -- step -- should be inserted prior to reference numeral "168".
   Paragraph [0053], line 8:  Reference numeral "160" should be corrected to read -- 140 --.  
   Paragraph [0057], line 1:  The first occurrence of reference numeral "205" should be corrected to read -- 201 --.
   Paragraph [0057], line 2:  Reference numeral "233" should be corrected to read --232 --.  Figure 2 only shown three detectors (230, 231, 232).
   Paragraph [0062], line 15:  The terms "several " and "of" should be transposed.  
   Paragraph [0063], lines 7 and 10:  The term "cell" should be corrected to read
-- tube --. Consistency in the terminology should be maintained throughout the specification
   Paragraph [0064], line 2:  Sectional designation "A-A" should be noted with Arabic or Roman numerals.
   Paragraph [0065], line :   Reference numeral "330" (gas flow) has been previously used (paragraph [0065], line 5) to represent an inlet.  
   Paragraph [0066], line 2:  Sectional designation "B-B" should be noted with Arabic or Roman numerals.
   Paragraph [0067], line 2:  The term "Figure 6" should be corrected to read
-- Figures 6A and 6B -- as Figure 6 does not actually exist.  
   Paragraph [0068], line 9:  The term "Figure 6" should be corrected to read
-- Figures 6a and 6B --.
   Paragraph [0068], line 13:  The terms "Figure 6 and Figure 7" should be corrected to read -- Figures 6A and 6B and Figures 7A and 7B --.
   Paragraph [0071], line 2:  Reference numeral "356" has been previously used to represent a heating wire (paragraph [0067], line 11).
   Paragraph [0072], lines 2:  The use of the term Nafion, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
   Paragraph [0073], lines 1, 2, and 4:  The use of the term Nafion, which is a trade name or a mark used in commerce, has been noted in this application
   Paragraph [0073], line 2:  Reference numeral "502" should be corrected to read -- 500 --.  
   Paragraph [0073], line 7:  The article "a" should be corrected to read -- the -- as the restriction has previously been introduced (line 5).  
   Paragraph [0076], line 3:  The term "Figure 6" should be corrected to read
-- Figures 6A and 6B --.
   Paragraph [0088], line 12:  What Figure is "A6"?  This application does not have this figure.
   Paragraph [0089], line 1:  Some term, such as -- describe -- or something similar is need after the term "herein"; and the term -- to -- should be inserted prior to the term "chemically".  
   Paragraph [0089], line :  The term -- as -- should be inserted after the term "small".
  Paragraph [0089], lines 17 and 19 :  A -- comma -- should be inserted prior to the term "such".
  
Appropriate correction is required.



Claim Objections
Claims 1-21 are objected to because of the following informalities:
   Re claim 1, claim line 6:  The conjunction -- and -- should be inserted after the semicolon.
   Re claim 14, claim lines 6, 9, 10, and 11:  The term -- cell -- should be inserted after the abbreviation "CTD" to maintain consistency with the terminology used in other claims (claim 14, lines 15 and 17, claim 18). 
   Re claim 17, claim line 2:  The claim should only have one period.
   Re claim 18, claim line 1:  The article -- an -- should be inserted prior to the term "interface".
   Re claim 19, claim line 1:  The term -- cell -- should be inserted after the abbreviation "CTD".
   Re claim 20, claim line 1:  The term -- cell -- should be inserted after the abbreviation "CTD".
   Re claim 21, claim line 1:  The term "collection" should be replaced with the abbreviation "CTD".

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 8:  The claim recites introducing an oxygen bearing carrier gas, but the claim is unclear where this carrier gas is to be introduced.  Does this oxygen bearing carrier gas replace the carrier gas that is passed over the surface or is it inserted somewhere else within the system?








 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,732 (Hering et al.) in view of US 2005/0244980 (Hering et al.).
   With respect to the limitations of claim 1, Hering et al. ('732) disclose a method for evaluating the chemical composition of airborne particles, comprising:
   sequentially collecting and analyzing airborne particles in-situ, including
collecting the particles (col. 4, lines 58-65) by:
      introducing airborne particles in a gas flow through an inlet (1) (col. 4, lines 58-59 - Figure 1 and 5);
      enlarging the airborne particles through water condensation (col. 4, lines 58-59 and 62-63; and col. 5, lines 58-59 - airstream passes through a humidifier to enhance particle collection); and
      accelerating the gas flow containing enlarged particles onto a surface (21,37) to collect enlarged particles in a focused area on the surface by passing the flow through an orifice (col. 4, lines 63-65 and col. 5, lines 58-60 and Figures 1-5 - humidified air enters orifice tube (20/34) and is deposited by impaction on a metal strip (21/37). Narrowing of tube (20/34) at tip causes acceleration of gas flow); and
analyzing the enlarged particles (col. 4, line 66 through col. 5, line 7) by:
      isolating the surface from the inlet (col. 4, line 66 and col. 5, lines 48-49 - valve (8) to pump is closed and sample air flow is stopped);
      passing a carrier gas over the surface (col. 4, line 66 through col. 5, lines 1-2; and col. 5, lines 62-65);
      heating the surface to thermally desorb collected particles on the surface into the carrier gas, thereby forming an evolved vapor including the chemical constituents and decomposition products of the collected particles (col. 5, lines 2-7);
      transporting the evolved vapor into one or more detectors (col. 5, lines 5-7); and
         assaying the evolved vapor as a function of a desorption temperature (col. 5, lines 8-11 - desorption temperature is given by the amount of heating).  Hering et al. ('732) fails to disclosed transporting the evolved vapor through a heated interface.

	   Hering et al. ('980) disclose a method for the in-situ chemical analysis of an aerosol, comprising transferring an evolved vapor from a CTD cell (106) to a detector (115) through a heated interface (paragraph [0038], lines 16-18).  Modifying Hering et al. ('732) to utilize a heated interface would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention as a means for prepping the sample for the detector by minimizing the amount of energy needed to bring the sample up to  temperature. 

	   With respect to the limitation of claim 2, the combination (Hering et al. ('732)) discloses repeating the collecting and analyzing automatically using a controller including switching between the Attorney Docket No.: AERO0101OUS1 aero/1010us1/1010usl-app-40- sequentially collecting and analyzing by controlling one or more valves, gas flows and heaters (col. 5, lines 39-53).  

	   With respect to the limitation of claim 4, the combination (Hering et al. ('732)) further disclose that the assaying is performed using a flame ionization detector connected to a detector for carbon dioxide (col. 5, lines 28-35 - multiple detector are utilized to detect multiple gases such that they are connected to each other).  

	   With respect to the limitations of claims 6 and 7, the combination discloses that the oxygen to carbon ratio determination relates to general knowledge of one of ordinary skill in the art as the FID combined with GC/MS (Hering et al. ('980)) allows for oxygen to carbon ratio determination. The results are bound to a desorption temperature.

	   With respect to the limitation of claim 9, the combination (Hering et al. ('732)) disclose  calibrating the one or more detectors by introducing gas standards into one or more detectors (col. 7, lines 47-50 - solid samples are vaporized creating a gas which is used to calibrate one or more detectors).  
	   With respect to the limitation of claim 10, the combination (Hering et al. ('732)) further disclose an interface configured to introduce liquid standards from a gas or liquid standards source to the CTD cell (col. 7, lines 45-50 - liquid standards are applied to the cell).

   With respect to the limitations of claim 11, the combination (Hering et al. ('980)) disclose passing an inert carrier gas over the collected particles includes introducing the carrier gas through the orifice and through a side port of a collection cell and constraining the flow to exit through a second side port of the collection cell (Figure 1F - paragraph [0041], lines 20-32- the flow of the carrier gas during thermal desorption step is directed through the orifice tube and well as the side arm of the tee).

   With respect to the limitation of claim 12, the combination discloses that the surface is in a collection cell and the isolating comprises closing a valve placed between the collection cell and the inlet (both references of the combination disclose that the surface collecting the particles is located within the cell.  Additionally, Hering et al. ('980) discloses closing a valve (103) located between an inlet (101) and a collection cell (106) - Figure 1A).

   With respect to the limitation of claim 13, the combination discloses that the surface is in a collection cell, and wherein the isolating comprises redirecting the flow containing the condensationally enlarged particles to an exhaust to bypass the collection cell, and simultaneously introducing an excess of carrier gas above the orifice (both references of the combination disclose that the surface collecting the particles is located within the cell. Hering et al. ('980) (Figure 1B) disclose a bypass line (118) to redirect flow contain enlarged particles from the humidifier (104) to an exhaust to bypass the collection cell (106) (paragraph [0038], line 1-4).  Hering et al. ('728) disclose utilizing a bypass and flushing the cell with nitrogen (col. 7, lines 1-4).  Figures 1 and 5 show introduction of carrier gases to be above the orifice through valve (10)).

   With respect to the limitations of claim 14, Hering et al. ('732) disclose an apparatus, comprising:
      a sample flow inlet (1);
      one or more condensational growth tubes (12) coupled to the sample flow inlet (2) (col. 4, lines 59-62 - humidifier provided to enhance particle collection - Figures 1 and 5);
      at least one vacuum valve (8) (valve (8) connected to pump (4) is utilize to facilitate sampling through inlet (1) - col. 5, line 45 - Figures 1 and 5) ;
      a collection and thermal desorption (CTD) cell (3/45) adapted to receive an output of the one or more condensational growth tubes onto a surface of the CTD through an acceleration nozzle (col. 4, lines 63-65 and col. 5, lines 58-60 and Figures 1-5 - humidified air enters orifice tube (20/34) and is deposited by impaction on a metal strip (21/37). Narrowing of tube (20/34) at tip causes acceleration of gas flow);
      a carrier gas source and an interface including a carrier gas valve (9/10) configured to provide carrier gas into the CTD (col. 4, line 66 through col. 5, lines 1-2; and col. 5, lines 62-65);aero/1010us1/1010usl-app-42-
      a heater coupled to the surface receiving the output of the one or more condensation growth tubes to selectively heat the surface (col. 5, lines 2-7);
      a transport interface coupled between the CTD and one or more gas |
detectors or detector trains (col. 5, lines 5-7); and 
      a controller (13) coupled to the carrier gas and vacuum valves, the heater,
the heated transport interface, the one or more condensational growth tubes, and the CTD cell, the controller configured to operate the valves, the controlled heater, the heated transport lines, the one or more condensational growth tubes, and the CTD cell in at least an in-situ sequential collection mode and analysis mode (col. 5, lines 50-53).     Hering et al. ('732) fail to disclose that the surface of the CTD receives an output of the condensational growth tubes, a heater coupled to the CTD configured to selectively heat the CTD,  a heated transport interface coupled between the CTD and one or more gas detectors.
   Hering et al. ('980) disclose an apparatus (Figure 1B) for the in-situ chemical analysis of an aerosol, comprising collecting an output of a humidifier (104) on a surface of a CTD cell (106) by impaction, and then desorbing the collected sample through heating (paragraph [0036], lines 23-35 and paragraph [0038], lines 14-16).  The evolved vapor is transferred from the CTD cell (106) to a detector (115) through a heated interface (paragraph [0038], lines 16-18).  Modifying Hering et al. ('732) to impact the surface with a sample would have been obvious to one of ordinary skill in the art at the time of filing as a means of eliminating the need to place a strip in the CTD, which could minimize the size of the cell.  Utilizing a heated interface would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention as a means for prepping the sample for the detector by minimizing the amount of energy needed to bring the sample up to  temperature. 

    With respect to the limitation of claim 15, the combination (Hering et al. ('732)) discloses that the one or more detectors comprises a flame ionization detector (FID) (col. 5, line 28-30 - flame photometric detector in principle is identical to an FID with the addition of an S or P filter and photomultiplier tube).  Hering et al. ('980) also disclose that an FID is used (paragraph [0039], line 3-4).

   With respect to the limitation of claim 16, the combination (Hering et al. ('732)) disclose that a non-dispersive infrared detector (NDIR) coupled to the FID detector (col. 2, line 61 through col. 3, line 5 and col. 5, line 28-35 - multiple detectors are used in the apparatus such that they are coupled to each other).  

   With respect to the limitation of claim 18, the combination (Hering et al. ('732)) further disclose an interface configured to introduce either gas or liquid standards from a gas or liquid standards source to the CTD cell (col. 7, lines 45-50 - liquid standards are applied to the cell).

   With respect to the limitation of claim 20, the combination (Hering et al. ('980)) disclose that the CTD is fabricated from stainless steel and has surfaces which are chemically passivated (paragraph [0041], lines 1-5 and Figure 1D - orifice tube is mounted within a tee (152) both made of stainless steel and chemically passivated).  
   With respect to the limitation of claim 21, the combination fails to expressly disclose that the collection cell has an internal volume of less than 1 cm3; however, the Examiner argues that one of ordinary skill in the art at the time of filing the claimed invention would be motivated to have a small internal volume to minimize the footprint of the CTD cell.  Moreover the courts have ruled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,732 (Hering et al.) in view of US 2005/0244980 (Hering et al.) as applied to claim 1 above, and further in view of US 3,923,398 (Adler).
   With respect to the limitation of claim 3, the combination discloses all of the limitations of the base claim including heating the surface; however, the combination fails to disclose heating the surface in a stepwise manner, such that the surface temperature held steady for a prescribed period of time prior to a next temperature increase.  
   Adler discloses a method for flame atomization, whereby a micro sample is placed within a container to be heated in a step-wise fashion (col. 1, lines 63-65 - step-wise heating would inherently have some period where the temperature is held steady before increasing the temperature in the next step).  Modifying the combination to perform heating in a step-wise fashion would be obvious to one of ordinary skill in the art at the time of filing of the instant invention because step-wise heating allowing combustion and elimination of materials prior to volatilization and atomization of elements of analytical interest (col. 1, line 66 through col. 2, line 1). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,732 (Hering et al.) in view of US 2005/0244980 (Hering et al.) as applied to claim 1 above, and further in view of US 4,517,461 (Crandall).
   With respect to the limitation of claim 5, the combination discloses all of the limitations of the base claim including use of a flame photometric detector (Hering et al. ('732) - col. 5, line 28-30 - flame photometric detector in principle is identical to an FID with the addition of an S or P filter and photomultiplier tube).  Hering et al. ('980) also disclose that an FID is used (paragraph [0039], line 3-4).  The combination fails to disclose that the assaying includes removing water vapor in the flow exiting the flame ionization detector.  
   Crandall disclose a method for analysis of a sample of mater for at least on isotopic constituent of the sample.  The sample is separated by chromatographic columns and presented to an FID (9) and a mass spectrometer (13).  After passing through the FID (9), the combustion products, which include carbon dioxide and water are passed via conduit (10) to a cold trap (11) to remove water (col. 3, lines 9-15 and col. 4, lines 17-32 - Figure 1).  Modifying the combination to remove water from the flow exiting an FID would have been obvious to one of ordinary skill in the art at the time of filing the instant invention as a means of removing undesired components, such as water and inert gases (col. 3, lines 15-16). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,732 (Hering et al.) in view of US 2005/0244980 (Hering et al.) as applied to claim 1 above, and further in view of "An In Situ Time-Resolved Analyzer for Aerosol Organic and Elemental Carbon" (Turpin et al.).
   With respect to the limitation of claim 8, the combination of Hering et al. ('732) in view of Hering et al. ('980) discloses all of the limitations of the base claim; also disclose a detector for detecting carbonaceous species by utilizing commercial carbon dioxide detection methods (Hering et al. ('732) - col. 5, lines 33-35).  The combination fails to expressly disclose introducing an oxygen- bearing carrier gas to evolve a refractory carbonaceous material.  
   Turpin et al. disclose analyzer for aerosol organic and elemental carbon comprising adsorbing aerosols onto filters of the instrument.  The filters are heated in a helium atmosphere to volatize adsorbed organic vapors and particulate organic carbon.  After the process is completed, the temperature is reduced and the atmosphere is changed to contain an environment containing some oxygen to ensure complete removal of elemental carbon (page 163, right column, lines 4-16).  Modifying the combination to evolve a refractory carbonaceous material would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention as a means of analyzing carbon, which is a major component of urban and rural aerosols.   


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,732 (Hering et al.) in view of US 2005/0244980 (Hering et al.) as applied to claim 1 above, and further in view of GB 1,586,490 (Madec et al.) and US 2004/0258592 (Anthony).
   With respect to the limitation of claim 17, the combination discloses all of the limitations of the base claim including use of a flame photometric detector (Hering et al. ('732) - col. 5, line 28-30 - flame photometric detector in principle is identical to an FID with the addition of an S or P filter and photomultiplier tube).  Hering et al. ('980) also disclose that an FID is used (paragraph [0039], line 3-4).  The combination fails to disclose that that the one or more detectors comprises a flame ionization detector (FID) and a nondispersive infrared detector (NDIR), and further including an interface configured to remove water vapor produced by a hydrogen flame of the flame ionization detector prior to introduction into the nondispersive infrared detector.  
   Madec et al. disclose an apparatus for determining the amount of organic sulfur contained in samples of geological sediment, whereby a cup (4) containing the sample is placed within a heated chamber (1) and burning products discharged from the chamber are directed to a device (10), such as a flame ionization detector (page 3, line 13-17).  The flow from the detector (10) passes through pipe (11) to a detector (12) such as a high sensitivity infrared detector (page 2, lines 111-118).  Additionally, Madec et al disclose that with use of a flame ionization detector, it will be necessary to place upstream of the detector (12) a trap for retaining water contained in the outflow from the flame ionization detector (page 2, lines 119-124).  Modifying the combination to remove water from the flow exiting an FID would have been obvious to one of ordinary skill in the art at the time of filing the instant invention as a means of removing undesired components, such as water and inert gases (col. 3, lines 15-16).  The combination fails to disclose the high sensitivity infrared detector to detect sulphur products is an NDIR detector.
  Anthony disclose an apparatus for regeneration of calcium oxide from waste calcium sulphide whereby a sample is heated within a furnace (11); and the resulting products are sent to a carbon monoxide and sulphur dioxide NDIR analyzer (paragraphs (0033] and [0035] and Figure 1).  Modifying the combination to utilize an NDIR would have been obvious to one of ordinary skill in the art as a well-known and reliable detector for use in detecting sulphur compounds.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,732 (Hering et al.) in view of US 2005/0244980 (Hering et al.) as applied to claim 1 above, and further in view of JP 11-344478 (Imanaka)
   With respect to the limitation of claim 19, the combination discloses all of the limitations of claim 14; and the combination disclose that the combustion cell/tee is made of glass (Hering et al. ('980) - paragraph [0055]).   The combination fails to disclose that the combustion cell is fabricated from fused quartz.
   Imanaka discloses a thermal desorption sample tube (11) made of silica glass (page 6, line 27 and page 7, lines 2-3 - Figures 2-3.  Silica glass is another name for fused quartz or quartz glass) connected to a separation column (3).  Modifying the cell of the combination to be made of fused quartz would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention because fused quartz is non-reactive and robust as a material for use in combustion cells.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various apparatus used for heating of samples in a quartz tube/cell or in a step-wise manner.
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856